Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 18 and 20, recite that the identification part displays a rotation outline, it is not understood, what is a rotation outline.  Did the Applicant mean a rotational direction?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bringhurst (WO 2019/089666).
In regards to claim 1, Bringhurst discloses a string trimmer (12), comprising: a connecting rod(50); an operation part (motor/handle; fig. 1) disposed at an end of the connecting rod (not numbered; fig. 1); and a string trimmer head (10) disposed at an opposite end of the connecting rod 50) comprising a trimmer line (14), a spool (26) configured to wind the trimmer line and rotatable about a first axis (central axis of the spool), a housing (38a/b) having an accommodating cavity (fig. 2) for accommodating at least part of the spool (26) and a threading hole (74; paragraph [0068]) for the trimmer line to extend to an outer side of the housing, and a streamlined protection structure (30) having a passage (through tube 110; fig. 13a) through which the trimmer line passes comprising a head (section comprising stabilizers 112) and a tail (114), wherein the head (section with stabilizers 112) is connected to the housing (38a/38b), the tail (114) extends on the outer side of the housing (38a/38b; fig. 7b), and the passage (inside of 110) is configured to accommodate the trimmer line(14) penetrating through the threading hole (74) and to expose the trimmer line out of the tail (114) of the protection structure.
In regards to claim 2, Bringhurst discloses wherein the housing (38a/38b) is connected with a rotating shaft (50) and the protection structure (30) is rotatably sleeved on the rotating shaft (via the housings 38a/38b and 32/34; fig. 6b).
In regards to claim 3, Bringhurst discloses wherein the head (section comprising stabilizers 112) is connected to the tail (114) in a smooth transition manner, the head is rotatably sleeved on the rotating shaft (via 34/34 and 38a/38b) and has a first passage (first ½ of 112), the tail has a second passage (2nd half of 112) communicating with the first passage, and the first passage and the second passage form the passage (the inside of tube 112).
In regards to claim 4, Bringhurst discloses wherein the tail (114) has at least one section being a streamlined structure with a circular front (front edge is circular) and a cuspate rear (front tapers to the transition of 110)
In regards to claim 8, Bringhurst discloses wherein the passage (inside of 112) is a through hole structure.
In regards to claim 9, Bringhurst discloses wherein the passage is a through groove (a channel is a hole or a groove; which is inside of 112) structure.
In regards to claim 10, Bringhurst discloses wherein the protection structure (30) comprises a first body (30 rights side; fig. 6b) and a second body (30 left side; fig. 6b) and the first body and the second body are opened and locked through a locking mechanism (upper and lower disk bodies 32/34).
In regards to claim 13, Bringhurst discloses wherein the protection structure is rotatably connected to the housing (via the bump knob 24 to rotate the bottom of the housing relative to the top of the housing).
In regards to claim 14, Bringhurst discloses wherein part of the trimmer line is wound on the spool (the center part is on the spool 26) and part of the trimmer line passes through the passage (the ends pass through 30).
In regards to claim 15, Bringhurst discloses wherein the string trimmer head comprises a second, streamlined protection structure (30/30; fig. 6a).
In regards to claim 16, Bringhurst discloses a string trimmer head, comprising: a spool (26) configured to wind a trimmer line and capable of rotating about a first axis; a housing (38a/38b) having an accommodating cavity (fig. 2) for accommodating at least part of the spool and a threading hole (74; paragraph [0068]) for the trimmer line to extend to an outer side of the housing; and a protection structure (30) having a passage (inside of 110) through which the trimmer line passes; wherein the protection structure comprises a head(end near stabilizers 112) and a tail (114), the head is connected to the housing (38a/38b), the tail (114) extends on the outer side of the housing, and the passage (inside of 110) is configured to accommodate the trimmer line penetrating through the threading hole (74) and to expose the trimmer line out of the tail of the protection structure.
In regards to claim 17, Bringhurst discloses wherein the protection structure is streamlined (fig. 13a)
In regards to claim 19, Bringhurst discloses a string trimmer (12), comprising: a connecting rod  (fig. 1; not numbered); an operation part (motor/handle) disposed at an end of the connecting rod; and a string trimmer head (10) at an opposite end of the connecting rod comprising a trimmer line (14), a spool (26) configured to wind the trimmer line and rotatable about a first axis, a housing (38a/38b) having an accommodating cavity for accommodating at least part of the spool and a threading hole (74) for the trimmer line (14) to extend to an outer side of the housing (38a/38b), and a protection structure (30) having a passage (inside of 110) through which the trimmer line passes (14); wherein the protection structure comprises a head (end with stabilizers 112) and a tail (104), the head is connected to the housing (38a/38b), the tail (104) extends on the outer side of the housing (38a/38b), and the passage (inside of 110) is configured to accommodate the trimmer line (14) penetrating through the threading hole (74) and expose the trimmer line out of the tail (104)of the protection structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bringhurst (WO 2019/089666) in view of Morabit et al. (U.S. Publication 2001/0003935), herein referred to as Morabit.  In regards to claim 5, Bringhurst discloses the claimed invention except wherein the protection structure is provided with an identification part configured to display a rotation outline of the protection structure at the end of the tail, wherein it comprises one of a one a fluorescent coating, a light-emitting element, or a warning mark. Attention is further directed to the Morabit reference. Morabit discloses that the cutting string can have a wide variety of cross-sectional configurations among them symmetrical and non-symmetrical.  Morabit continues, that “The invention with respect to a tear drop cross-section shape of the aerodynamic cutting line 13, similar constructions (with a different configuration of the groove or slot 24) may be provided with symmetrically shaped aerodynamic cutting lines 13 (e.g. ellipse shaped). Under these circumstances it may be necessary to provide some sort of indicia on the head 10, line 13, or both, to properly orient the line 13 in the head 10 so that the correct portion of the non-symmetrical line 13 is the leading edge thereof when rotating in the direction 15. For example, color coding, alphanumeric, indicia, or asymmetrical control fixture portions, or the like, may be provided.”  Morabit therefore discloses that it is known to provide either symmetrical or non-symmetrical string cross-sections with the vegetation cutter and to identify the correct positioning of the non-symmetrical cross-sections within the housing by using indicia on the head or line or both to identify those positions.  It would have been obvious to one having ordinary skill in the art to have modified the trimmer head of Bringhurst as taught by Morabit to have included modifications for alternative string cross-sections and to have provided identifying marks on the housing, line or other that would relay to the user the proper orientation of those non-symmetrical cross-sections to improve upon the versatility of the Bringhust vegetation trimmer. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Bringhurst (WO 2019/089666).
In regards to claim 11 and 12, Bringhurst discloses the claimed invention except wherein the protection structure has a length in a range of 35 mm to 70 mm or 11 to 30 mm or roughly 0.5 to 1.25 inches.   It is noted that the only features being claimed is the protection structure such that although Bringhurst does not disclose the size of the tube 30, as it is designed to perform the same task as the Applicant’s invention the only difference is the relative size of the tube. As no other dimensions are being claimed, the difference amounting to a scaling up or down of the trimmer head. It is noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.   Should the Bringhurst trimmer protection structure fall outside of the claimed range, it would be an obvious to one having ordinary skill in the art to increase or decrease the overall size of the trimmer head without changing the form or function of the head to provide a protection structure of 11 to 30 mm or as needed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724